68 F.3d 462
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Leoncio SANMARTIN-GARCIA, a/k/a Pablo Espinosa, Defendant-Appellant.
No. 95-5282.
United States Court of Appeals, Fourth Circuit.
Submitted:  Sept. 21, 1995.Decided:  Oct. 10, 1995.

David B. Olson, Newport News, Virginia, for Appellant.
Helen F. Fahey, United States Attorney, Robert E. Bradenham II, Assistant United States Attorney, Norfolk, Virginia, for Appellee.
Before RUSSELL, MURNAGHAN and HAMILTON, Circuit Judges.
PER CURIAM:


1
Leoncio SanMartin-Garcia pled guilty to illegal reentry by a deported alien, 8 U.S.C.A. Sec. 1326 (West Supp.1995).  He was sentenced to serve 60 months imprisonment, and appeals his sentence.  We dismiss the appeal for lack of jurisdiction.


2
SanMartin-Garcia's sentencing guideline range was 57-71 months.  He requested a sentence of 57 months, and the government also recommended the minimum sentence.  However, the district court imposed a sentence of 60 months.  SanMartin-Garcia contends that the sentence was an abuse of discretion, but does not argue that the guideline range was incorrectly calculated or that the sentence was in violation of law.  The district court's discretionary decision to impose sentence at any point within a correctly calculated guideline range is not reviewable.  United States v. Jones, 18 F.3d 1145, 1151 (4th Cir.1994).


3
The appeal is therefore dismissed.  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

DISMISSED